I would like to congratulate Mr Amara Essy,
Foreign Minister of Côte d’Ivoire on his election as
President of this important Assembly
I should also like to extend to Ambassador Samuel
Insanally the congratulations of Ecuador on his brilliant
performance during the last session.
13


Equally, on behalf of the Government of Ecuador, I
should like to extend our congratulations to the Secretary
General,
Mr. Boutros Boutros-Ghali, for his work in carrying out his
important duties.
During these last few years, the world of international
relations has undergone a swift and profound
transformation. Several problems which divided nations
have disappeared, while other have emerged, as have forces
and elements whose existence invites careful reflection.
The most serious ideological differences have been
overcome and we have witnessed with satisfaction the
holding of free elections in South Africa; however, in other
parts of the world, other evils have reappeared - racism,
xenophobia, civil wars - and problems such as hunger and
poverty have become more acute. Bosnia, Somalia, Haiti,
and Rwanda are just some of the names which now move
mankind’s moral conscience.
At the same time, the historic role of the United
Nations has acquired a unique and far-reaching meaning,
and the near future of the planet appears linked to the
directives and decisions adopted in the General Assembly
and in the Security Council.
The fact that the United Nations is about to celebrate
50 years of existence is truly pleasing, because it means
that this forum of mankind has consolidated its leading role
in history. At the same time, this anniversary leads us to
reflect on ways to improve the Organization. This process
will inevitably involve reconsidering some United Nations
structures in order to adapt them to the new demands of
development which will be discussed at the social summit
soon to take place in Copenhagen. The social summit must
enable nations, taking account of the many decades during
which trade and financial matters have played against less
developed countries, to commit themselves to more direct
action to face the problems of inadequate education, illness,
violence and poverty.
The United Nations is approaching its fiftieth year at
a time when building a new international order has become
imperative. Ecuador wants this new international order to
be marked by unconditional respect for the principles of the
Organization’s Charter, by the international economic
restructuring which for many years has been one of the
main aspirations of the developing world, and by effective
and continuing solidarity and interdependence among all the
nations on our planet.
The changes on the international scene have brought
about a new and growing interest in the United Nations.
The international community turns to the Organization
more often and with more confidence when it needs help
in solving its problems. The Organization’s structures
must be revised and strengthened so that its responses can
meet the needs that have been put to it.
To carry out this endeavour, it will be necessary to
address statements that have been made regarding the new
composition of the Security Council and to consider the
need to revitalize the General Assembly, giving it
functions and responsibilities in keeping with its status as
the highest forum of the Organization. An international
order based on and designed for the human person must
have at its disposal an adequate tool for carrying out
programmes needed for the economic and social
development of our peoples. From that point of view, it
is imperative for us to undertake a process of
strengthening the Economic and Social Council.
Furthermore, we have to create conditions that will
provide the indispensable motivation for States, given the
new circumstance of the world, to place their full trust in
the International Court of Justice.
Ecuador, a country that has the deepest respect for
fundamental human rights, appreciates and assumes with
the utmost responsibility the trust of the international
community, granted through this Organization, enabling
it to contribute to the work of the most important forums
devoted to the promotion and protection of all human
rights.
The Government of Ecuador echoes the expressions
of support to the United Nations High Commissioner for
Human Rights. It trusts that his difficult task will be
based on the frank understanding of the international
community. It also expresses its conviction that the
Assembly will commit the necessary administrative and
financial resources to facilitate the duties of the High
Commissioner.
Human rights and social development are
inseparable, indivisible. In daily reality we cannot
separate respect for human rights from fair economic
relations. As stated by the United Nations Development
Programme (UNDP), quality of life is a subject which
cannot remain at the entire mercy of the game of
macroeconomic statistics.
We developing countries are affected in our foreign
trade by the gradual deterioration of the terms of
14


exchange, a phenomenon which generates serious social
consequences and which forces us to export greater
volumes of raw, finished and semi-manufactured goods.
We also face non-tariff barriers, and many other measures
that block access by our products - such as bananas and
flowers in the case of Ecuador - to the markets of those
very developed countries where the principle of free trade
is designed and developed. This protectionist policy
contradicts the goals of general welfare sought by the
international community.
The countries of Latin America, including Ecuador,
have launched a great effort of adjustment and economic
restructuring which must be properly understood and which
offers a framework more conducive to international
cooperation and to foreign investment.
At this stage of history, neither the developed nor the
developing countries can neglect the so-called social
question, a product of the socio-economic inequities that
dominate the world. The solution to this problem can be
achieved only by international cooperation at all levels.
The development of poor nations must depend on their own
efforts, on cooperation based on smooth, effective and
profoundly human mechanisms of integration.
We believe in the fundamental right to life.
Therefore, we cannot and will not accept the
implementation of programmes conditioned on population
control and abortion, which are what Pope John Paul II has
called "the culture of death". These are the bases that
should inspire solidarity and international cooperation.
Environmental problems, and those linked to the
dangerous use of nuclear weapons, have shown that we
humans are all voyaging in the same boat and that our
destinies are intertwined. Thus, the prosperity of some
cannot result from the exploitation or damage of the
environment of others; the accumulation of weapons in one
country is nothing but a boomerang that country is throwing
at itself.
I want to recall the words of the Constitutional
President of Ecuador, Mr. Sixto Durán Ballén, in this
august forum, when he said:
"I must emphasize that although the developed
countries, which are mainly responsible for the
deterioration of the environment, have a particular
obligation, it is other countries that are being asked to
make the sacrifice of restricting the exercise of their
legitimate right to use the wealth that nature has given
them. It is necessary to seek due compensation
jointly, especially in the shape of financial aid and
technological cooperation". (A/47/PV.12, p. 18)
Inevitably, all our peoples must join forces to
safeguard and restore the environment. In the ecological
field, we have completed the stage of formulating rules
and international conventions. Now we must join our
resources and technical efforts to put those solutions into
practice as soon as possible. That is why it is important
to develop greater linkage between institutions such as the
World Bank, the Inter-American Development Bank and
the International Monetary Fund on the one hand, and
programmes of the United Nations and the Global
Environment Facility on the other. Therefore, genuine
transfer of clean technologies is of great importance.
It is especially worrisome that nuclear testing for
military purposes continues to be carried out. Ecuador
condemns these tests, which damage the environment,
endanger the countries of the test area and ignore the
right of all the peoples to peace and security.
Furthermore, Ecuador is worried by the fact that in the
post-cold-war era some countries have attracted
significant numbers of technicians and nuclear scientists
in order to develop their military power. Resolution
48/70, approved last December, opens the way towards a
comprehensive nuclear test-ban treaty, which all States
should support.
We believe in the need not only to extend the Treaty
on the Non-Proliferation of Nuclear Weapons, but also to
improve it and establish it forever. At the same time, we
support the declaration of new nuclear-weapon-free zones,
similar to those established by the Latin American Treaty.
In this regard, it is a matter of serious concern that,
while we are trying to limit and even eliminate nuclear
arsenals, there has been an increase in the manufacture of
conventional weapons and in the traffic in them.
Accordingly, there is an imperative need, as the Holy See
proposed through its Council for Justice and Peace, for
the creation of an international authority to reduce the
trade in weapons and to achieve the goal of a
comprehensive ban on all kinds of weapons.
Ecuador welcomes most warmly the agreements
arrived at and the progress made in the Middle East in the
process of establishing peace and normalizing the
relations between Israel and its Arab neighbours.
Ecuador firmly supports this process, which is an example
for the solution of other, perhaps less complex, problems.
15


We also condemn the actions of extremist groups who,
through terrorism, attempt to prevent the consolidation of
peace in that important part of the world.
We were particularly enthusiastic over the
reinstatement of South Africa in this world Organization.
With the victory over apartheid one of the United Nations
longest and most difficult struggles has now come to an
end.
We must however reiterate our profound concern over
the ongoing ethnic and religious clashes in the territories of
the former Yugoslavia. Ecuador supports the actions taken
by the international community in seeking a political
solution that would ensure an end to the tragedy in Bosnia
and Herzegovina.
And now my country would like to issue a plea to the
international community to provide generous humanitarian
assistance for the victims in Rwanda.
Recently, there has been a proliferation of United
Nations peace-keeping operations. Notwithstanding all its
shortcomings, the international effort in this regard is
praiseworthy, but we believe this Organization should,
basically, use preventive measures to deal with the
underlying causes of civil, international and inter-ethnic
conflicts, and along with thIs, it should also address the
problems of injustice, inequality in economic and trade
relations, and the persistence of prejudice and age-old
enmity. The road to peace lies through programmes to
provide help in practical and urgent terms, to those
countries most affected by hunger and extreme poverty.
There must be a prompt review of programmes of
cooperation. There must be a more fruitful effort on the
part of the specialized agencies of the United Nations
system to develop a true culture of peace and the respect
for the rights of others.
The fundamental obligation of the United Nations -
one might even say its real raison d’être - is not only the
maintenance of international peace and security but also the
raising of the economic, social and cultural standards of
peoples. This is the only solid basis for progress and
development.
I believe it is time for this Assembly to adopt
pragmatic resolutions so that we may spend less on paper
and bureaucracy and more on technical and cultural
missions and specific programmes that would reach those
people that face the greatest problems, areas afflicted by
war, plague and starvation.
Ecuador has advocated a solution to the complex
Haitian crisis that takes account of the principles of non-
intervention and the peaceful settlement of disputes and
that involves the participation of all sectors of Haitian
society, with the broadest respect for human rights and
taking account of the relevant resolutions of the
Organization of American States and of the United
Nations.
Ecuador trusts that democracy will be established
permanently and as soon as possible in Haiti. To that
end, it is offered all the diplomatic and political support
that it can. At the same time, we would wish to
participate in the humanitarian efforts to contribute to the
rebuilding of the Haitian economy, once constitutional
order is restored.
Ecuador would also be in favour of continuing the
Cuban-American dialogue in that same constructive spirit
and with good will. We fervently hope that our sister
nation of Cuba may be able to become fully involved
again in hemispheric cooperation. It will be necessary to
make great strides along the road to broadening and
strengthening democracy and pluralism, and at the same
time an end must be put to the unilateral blockade to
which Cuba has been subjected for many years.
In keeping with our constant desire to contribute to
a climate of peace, understanding and cooperation among
peoples, Ecuador has been seeking some means of dealing
with its age-old controversy with Peru and strengthening
its ties of friendship and cooperation between the peoples
of Ecuador and Peru. As we said earlier, Ecuador
attaches very special importance within this process, to
the intervention of His Holiness the Pope, in seeking a
definitive solution to this problem. This is in view of the
high moral authority of His Holiness, which is recognized
by both our peoples.
It is increasingly clear to our two nations that the
way to development is to be found in working together in
harmony.
We wish to deepen and broaden our far-reaching
common interests. This is to the mutual benefit of our
two countries and would enable us to become efficient
partners as we develop together.
All the nations represented in this Assembly are
called upon to build a better world, a world free from the
horrors of war, hunger and environmental destruction.
May we, through our work, respond to this historic
challenge.
